






LOCK-UP AGREEMENT




THIS AGREEMENT (this "Agreement") is dated as of January 16, 2008, by and among
Viscorp Inc., a Delaware corporation (the "Company"), and the shareholders of
the Company listed on Schedule A attached hereto (collectively, the
"Shareholders").




WHEREAS, to induce the Company and the investors (the “Investors”) to enter into
the Securities Purchase Agreement dated as of the date hereof (the “Purchase
Agreement”) by and among the Company and the Investors, the Shareholders have
agreed not to sell any shares of the Company’s common stock, $0.001 par value
per share (the "Common Stock"), that such Shareholders presently own or may
acquire after the date hereof, except in accordance with the terms and
conditions set forth herein.  Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Purchase Agreement.




NOW, THEREFORE, in consideration of the covenants and conditions hereinafter
contained, the parties hereto agree as follows:




1.

Restriction on Transfer; Term.  The Shareholders hereby agree with the Company
that the Shareholders will not offer, sell, contract to sell, assign, transfer,
hypothecate, pledge or grant a security interest in, or otherwise dispose of, or
enter into any transaction which is designed to, or might reasonably be expected
to, result in the disposition of (whether by actual disposition or effective
economic disposition due to cash settlement or otherwise by the Company or any
affiliate of the Company or any person in privity with the Company or any
affiliate of the Company), directly or indirectly, any of the shares of Common
Stock from the period commencing on the Closing Date and expiring on the date
that is the earlier of: (i) six (6) months following the effective date of the
registration statement filed by the Company with the Securities and Exchange
Commission providing for the resale of the shares of Common Stock issuable upon
conversion of the Preferred Shares and exercise of the Warrants issued pursuant
to the Purchase Agreement or (ii) twelve (12) months following the Closing Date
(the “Period”).  Additionally, the Shareholders agree not to sell more than 1/12
of his/its shares of Common Stock during any month for each of the twelve (12)
months immediately following the Period.  




2.

Permitted Dispositions. The following dispositions of Common Stock shall not be
subject to the restriction on transfer set forth in Section 1:

 

(a)

Each Shareholder may transfer Common Stock to his or her spouse, siblings,
parents or any natural or adopted children or other descendants or to any
personal trust for the sole benefit of such family members and/or Shareholder;




(b)

Each Shareholder may transfer Common Stock on his or her death to such
Shareholder’s estate, executor, administrator or personal representative or to
such Shareholder’s beneficiaries pursuant to a devise or bequest or by laws of
descent and distribution;






­








--------------------------------------------------------------------------------



(c)

Each Shareholder may transfer Common Stock as a gift or other transfer without
consideration;




(d)

Each Shareholder may make a bona fide pledge of Common Stock to a lender; and,




(e)

Each Shareholder may participate in any transaction in which all holders of the
Common Stock of the Company participate or have the opportunity to participate
pro rata, including, without limitation, a merger, consolidation or binding
share exchange involving the Company, a disposition of the Common Stock in
connection with the exercise of any rights, warrants or other securities
distributed to the Company’s stockholders, or a tender or exchange offer for the
Common Stock,




provided, however, that in the case of any transfer of Common Stock pursuant to
clauses (a), (c), and (d), the transferor shall, at the request of the Company,
provide evidence (which may include, without limitation, an opinion of counsel
satisfactory in form, scope and substance to the Company in its sole discretion
as the issuer thereof) satisfactory to the Company that the transfer is exempt
from the registration requirements of the Securities Act, and such Common Stock
shall remain subject to this Agreement and, as a condition of the validity of
such disposition, the transferee shall be required to execute and deliver a
counterpart of this Agreement. Thereafter, such transferee shall be deemed to be
the Shareholder for purposes of this Agreement.




3.

Ownership.

During the Period, the Shareholders shall retain all rights of ownership in the
Common Stock, including, without limitation, voting rights and the right to
receive any dividends, if any, that may be declared in respect thereof.




4.

Company and Transfer Agent.  The Company is hereby authorized to disclose the
existence of this Agreement to its transfer agent.  The Company and its transfer
agent are hereby authorized to decline to make any transfer of the Common Stock
if such transfer would constitute a violation or breach of this Agreement and
the Purchase Agreement.




5.

Notices.  All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows:  (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
four (4) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party's telecopier machine).  If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a



--------------------------------------------------------------------------------



changed address of which no notice was given (in accordance with this Section
4), or the refusal to accept same, the notice, demand, consent, request,
instruction or other communication shall be deemed received on the second
business day after the notice is sent (as evidenced by a sworn affidavit of the
sender).  All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable.




If to the Company:




Viscorp, Inc.

627 Nevin Avenue

Sewickley, Pennsylvania 15143

Attn: Charles Driscoll

Tel. No.:

Fax No.:  




With copies, which shall not constitute notice, to:  




Leser, Hunter, Taubman & Taubman

17 State Street, Suite 1610

New York, New York  10004

Attention:  Louis E. Taubman

Tel. No.:  (212) 732-7184

Fax No.:  (212) 202-6380




If to any of the Shareholders, addressed to such Shareholder at:




Unit 6, 21/F, Beautiful Group Tower

77 Connaught, Central,

Hong KongAttn:  Stewart Shiang Lor

Phone: 852.3583.3340

Fax: 852.3583.6021




With copies, which shall not constitute notice, to:  

Hodgson Russ LLP

1540 Broadway, 24th Floor

New York, New York 10036

Attn: Stephen A. Weiss, Esq.

Phone: (212) 751-4300

Fax: (212) 751-0928






--------------------------------------------------------------------------------



or to such other address as any party may specify by notice given to the other
party in accordance with this Section 4.




6.

Entire Agreement.  This Agreement contain the entire understanding and agreement
of the parties relating to the subject matter hereof and supersedes all prior
and/or contemporaneous understandings and agreements of any kind and nature
(whether written or oral) among the parties with respect to such subject matter,
all of which are merged herein.




7.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed in that state, without regard to any of its principles of conflicts of
laws or other laws which would result in the application of the laws of another
jurisdiction.  This Agreement shall be construed and interpreted without regard
to any presumption against the party causing this Agreement to be drafted.  




8.

Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH OF THE PARTIES UNCONDITIONALLY AND IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK COUNTY AND THE FEDERAL DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND
EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY OBJECTION
TO VENUE IN NEW YORK COUNTY OR SUCH DISTRICT, AND AGREES THAT SERVICE OF ANY
SUMMONS, COMPLAINT, NOTICE OR OTHER PROCESS RELATING TO SUCH SUIT, ACTION OR
OTHER PROCEEDING MAY BE EFFECTED IN THE MANNER PROVIDED IN SECTION 4.  




9.

Severability.  The parties agree that if any provision of this Agreement be held
to be invalid, illegal or unenforceable in any jurisdiction, that holding shall
be effective only to the extent of such invalidity, illegally or
unenforceability without invalidating or rendering illegal or unenforceable the
remaining provisions hereof, and any such invalidity, illegally or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  It is the intent of the
parties that this Agreement be fully enforced to the fullest extent permitted by
applicable law.




10.

Binding Effect; Assignment.  This Agreement and the rights and obligations
hereunder may not be assigned by any party hereto without the prior written
consent of the other parties hereby.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.






--------------------------------------------------------------------------------



11.

Headings.  The section headings contained in this Agreement (including, without
limitation, section headings and headings in the exhibits and schedules) are
inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement.  Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate.  References to the singular shall include the plural and vice
versa.




12.

Counterparts.  This Agreement may be executed in two or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, and all of which, when taken
together, shall constitute one and the same document.  This Agreement shall
become effective when one or more counterparts, taken together, shall have been
executed and delivered by all of the parties.  In the event that any signature
is delivered by facsimile transmission, such signature shall create a valid
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.




13.

Third Party Beneficiaries.  Each of the Shareholders and the Company hereby
acknowledges that the Investors are third party beneficiaries of this Agreement
and this Agreement may not be modified or changed without the prior written
consent of the Investors.  




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Lock Up Agreement as of the
date first written above herein.




VISCORP, INC.







By:________________________________

      Name: Guoqing Jiang

      Title:   CEO

  







SHAREHOLDER:







By:_________________________________

       Name:

       Title:




  






--------------------------------------------------------------------------------



Schedule A













1.

Stewart Lor for Time Poly Management Limited

2.

Stewart Lor for Cmark Holdings, Co., Ltd.

3.

Brian Pak Lun Mok for Happyvale Limited

4.

Yinzi Tang for Fartop Management Limited

5.

Dr. Guoqing Jiang




